          Case 1:17-cv-01047-ESH Document 77 Filed 08/22/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

 PROJECT VERITAS ACTION FUND, PROJECT VERITAS, JAMES O’KEEFE AND
   ALLISON MAASS’S UNOPPOSED MOTION FOR LEAVE TO FILE OMNIBUS
            RESPONSE TO GOVERNMENT RULE 5.1 FILINGS

       In their Motion for Summary Judgment, the Project Veritas Parties challenge the

constitutionality of the “tortious purpose” exception to the one party consent to record rules in both

D.C. CODE § 23-542(b)(3) and 18 U.S.C. § 2511(2)(d).

       Pursuant to Rule 5.1, the District of Columbia has filed a response arguing the

constitutionality of the tortious purpose exception in D.C. CODE § 23-542(b)(3). [D.E. 76]. The

United States Department of Justice has obtained an extension until September 3, 2019 to reach a

determination whether to intervene and to file any Rule 5.1 memorandum as to 18 U.S.C. §

2511(2)(d). See 6/29/19 Minute Order.

       In order to respond efficiently to common constitutional arguments, the Project Veritas

Parties request leave to file a single Omnibus Response to the government filings following the

September 3, 2019 deadline for any submission by the DOJ. Proceeding efficiently on the

overlapping arguments supports good cause for granting this motion. Additionally, the

undersigned have conferred with counsel for Plaintiffs, counsel for the District of Columbia, and

DOJ counsel – none oppose this Motion. The Project Veritas Parties propose to file their Omnibus
                                                  1
         Case 1:17-cv-01047-ESH Document 77 Filed 08/22/19 Page 2 of 4



Response on September 17, 2019 (fourteen days from the deadline for the DOJ’s intervention

decision and Rule 5.1 filing).

       A proposed order granting this Motion is attached as Exhibit A.

                          [Remainder of Page Intentionally Left Blank]




                                               2
       Case 1:17-cv-01047-ESH Document 77 Filed 08/22/19 Page 3 of 4




                                         Respectfully submitted,

                                         By:    /s/ Paul A. Calli
                                                Paul A. Calli
                                                Florida Bar No. 994121
                                                Email: PCalli@Calli-Law.com
                                                Chas Short
                                                Florida Bar No. 70633
                                                Email: CShort@Calli-Law.com
                                                Admitted pro hac vice


/s/ Kerry Brainard Verdi             /s/ Michael J. Madigan
Kerry Brainard Verdi, Esq.           Michael J. Madigan
Bar No. 478486                       Bar No. 71183
Benjamin R. Ogletree                 LAW OFFICES OF MIKE MADIGAN PLLC
Bar No. 475094                       3910 Hillandale Court NW
VERDI & OGLETREE PLLC                Washington DC 20007
1325 G Street, NW, Suite 500         Telephone: (202) 255-2055
Washington, DC 20005                 Mjm20@mac.com
Telephone: (202) 449-7703
Facsimile: (202) 449-7701
kverdi@verdiogletree.com

/s/ Benjamin T. Barr                 /s/ Stephen R. Klein
Benjamin Barr (Pro Hac Vice)         Stephen R. Klein
STATECRAFT PLLC                      Bar No. 177056
444 N. Michigan Ave. #1200           STATECRAFT PLLC
Chicago, Illinois 60611              1629 K Street NW
Telephone: 202-595-4671              Suite 300
ben@statecraftlaw.com                Washington, DC 20006
Admitted pro hac vice                Telephone: (202) 804-6676
                                     steve@statecraftlaw.com



                                                Counsel for Defendants Project
                                                Veritas Action Fund, Project Veritas,
                                                James O’Keefe, and Allison Maass


                                     3
         Case 1:17-cv-01047-ESH Document 77 Filed 08/22/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I CERTIFY that on August 22, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.




                                                4
